Case:

Andy Beshear
Governor

2:20-cv-00054-WOB-CJS Doc #: 6-3 Filed: 04/14/20 Page: 1 of 4 - Page ID#: 95

 

CABINET FOR HEALTH AND FAMILY SERVICES
OFFICE OF LEGAL SERVICES

275 East Main Street, 5W-B Eric C. Friedlander
Frankfort, KY 40621 Acting Secretary
502-564-7905
502-564-7573 Wesley W. Duke

www.chis.ky.gov General Counsel

ORDER

March 17, 2020

On March 6, 2020, Governor Andy Beshear signed Executive Order 2020-215, declaring a state of
emergency in the Commonwealth due to the outbreak of COVID-19 virus, a public health emergency.
Pursuant to the authority in KRS 194A.025, KRS 214.020, and Executive Order 2020-215, the Cabinet
for Health and Family Services, Department of Public Health, hereby orders the following directives to
reduce and slow the spread of COVID-19:

1. By 5:00 p.m. on March 18, 2020, all public-facing businesses that encourage
public congregation or, that by the nature of the service to the public, cannot
comply with CDC guidelines concerning social distancing, shall cease all in-
person operations.

2. These public-facing businesses that must close include entertainment,
hospitality and recreational facilities, community and recreation centers, gyms
and exercise facilities, hair salons, nail salons, spas, concert venues, theaters, and
sporting event facilities.

3. For the avoidance of doubt, businesses providing food, food processing,
agriculture, industrial manufacturing, feed mills, construction, trash collection,
retail, grocery and consumer goods, home repair/hardware and auto repair,
pharmacy, and other medical facilities, biomedical and healthcare, post offices,
insurance, banks, gas stations, laundromats, veterinary clinics and pet stores,
warehousing, storage, and distribution, public transportation, and hotel and
commercial lodging may remain open, subject to limitations provided in prior

Kentucky
KentuckyUnbridledSpirit.com UNBRIDLED Ory An Equal Opportunity Employer M/F/D
Case: 2:20-cv-00054-WOB-CJS Doc #: 6-3 Filed: 04/14/20 Page: 2 of 4 - Page ID#: 96

orders, but must to the extent practicable implement Centers for Disease Control
guidance, including:

e maintaining a distance of 6 feet between persons;

e® ensuring employees practice appropriate hygiene measures, including
regular, thorough handwashing;

e ensuring that employees who are sick remain home; and

e regularly cleaning and disinfecting frequently touched objects and
surfaces.

4. Public-facing businesses that remain open shall post the attached sign at all
entrances.

5. The Department of Public Health hereby delegates to local health departments
the authority to take all necessary measures to implement this Order.

The Cabinet for Health and Family Services will monitor these directives continuously and may extend
the directives beyond their current expiration date. The Cabinet will continue to provide information
and upgiates to healthcare providers during the duration of this Public Health Emergency.

 

Steven J. Stack, Mp./

Commissioner of Public Health
Department of Public Health
Cabinet for Heal Family Services

   

 

Eric Friedlander i
Acting Secretary
Governor’s Designee
Case: 2:20-cv-00054-WOB-CJS Doc #: 6-3 Filed: 04/14/20 Page: 3 of 4 - Page ID#: 97

Do you feel sick?

lf you are sick or have been in
the last 24 hours,
please DO NOT ENTER.

To prevent the spread of germs:

e Wash your hands often with soap and water.

e Avoid touching your eyes, nose, and mouth.

e Cover your mouth when you cough or sneeze.

e Avoid close contact with sick people.

e Clean and disinfect frequently touched objects
and surfaces.

e Stay home when you are sick.

os TEAM usu =

 
Case: 2:20-cv-00054-WOB-CJS Doc #: 6-3 Filed: 04/14/20 Page: 4 of 4 - Page ID#: 98

zSe siente enfermo?

Si esta o ha estado enfermo
en las ultimas 24 horas,

por favor NO ENTRE.

Para prevenir la propagaci6n de gérmenes:

Lavese las manos frecuentemente con agua y jabon.
Evite tocarse los ojos, la nariz y la boca.

Cubrase la boca cuando tosa o estornude.

Evite el contacto cercano con las personas enfermas.
Limpie y desinfecte los objetos y las superficies que se
tocan frecuentemente.

Quédese en casa cuando esté enfermo.

TEAM conti

Prevent. Promote. Protect.

 
